Citation Nr: 1217756	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected left lower extremity condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The  Veteran and R.B.L.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

In an October 2010 decision, the Board denied the Veteran's appeal as to entitlement to service connection for peripheral neuropathy of the right lower extremity.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In June 2011, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the October 2010 Board decision, and remanded the matter to the Board for action consistent with the terms of the joint motion.  

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC).  It has since been returned to the Board for appellate consideration.  In the Introduction of that January 2010 Remand, the Board explained that language in the June 2011 joint motion raised a claim of entitlement to service connection for a back disability.  The Board further explained that the RO had not developed or adjudicated that claim and the Board therefore referred to matter to the RO.  Review of the claims file fails to disclose that any action was taken.  The Board is without jurisdiction over this issue so it can do no more here than again refer it to the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's neurological symptoms of his right lower extremity are due to peripheral neuropathy.  

2.  Peripheral neuropathy of the Veteran's right lower extremity did not have onset during his active service, did not manifest for many years after separation from active service, and was not caused by his active service.  

3.  Peripheral neuropathy of the Veteran's right lower extremity was not caused by a service-connected left lower extremity condition.  

4.  Peripheral neuropathy of the Veteran's right lower extremity has not worsened in severity since its onset.  


CONCLUSION OF LAW

The criteria for service connection or aggravation of peripheral neuropathy of the Veteran's right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006), §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the facts of this case, VA provided the Veteran adequate notice in letters sent to him by the RO in April 2004 and July 2005.  Neither of these letters addressed the downstream elements of a disability rating and an effective date but, given that the RO denied his claim and the Board here denies his appeal, no disability rating or effective date will be assigned.  Hence, the lack of notice as to these downstream elements could not result in prejudice to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records, VA treatment records, and records from his claim for disability benefits from the Social Security Administration (SSA) have been obtained and are associated with the claims file.  Also of record is a treatment note from "S.D.L.," D.P.M.  There is no indication in the claims file that there are any outstanding available relevant treatment records.  

VA has provided the Veteran with two examinations (which include expert opinions) with regard to his claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.  In the June 2011 joint motion, the Parties agreed that that the May 2009 examination was inadequate.  

In January 2012, the Board remanded the issue to the RO via the AMC with instructions to request from the Veteran information as to any additional treatment records relevant to his claim, provide a medical examination and obtain a medical opinion, and then readjudicate his claim.  As to the examination, the Board asked that the examiner describe manifestations of the Veteran's peripheral neuropathy of the right lower extremity and offer an opinion a to whether it is at least as likely as not that any diagnosed peripheral neuropathy of the right lower extremity is related to his service.  It further instructed that if the examiner determined that it was not at least as likely related to his service, the examiner must provide an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the right lower extremity was caused by the Veteran's service-connected left foot, ankle and leg disabilities or is aggravated by any of those service-connected left foot, ankle and leg disabilities.  

In January 2012, the AMC sent a letter to the Veteran requesting that he provide information as to any additional evidence relevant to his claim.  The Veteran did not respond.  

In February 2012, VA afforded the Veteran the requested examination and the examiner provided the requested opinions.  The examiner indicated review of the Veteran's claims file and included a relevant medical history in the report, including a history obtained by interview with the Veteran.  The examiner described all manifestations of the Veteran's peripheral neuropathy of the right lower extremity in sufficient detail.  All questions posed by the Board were addressed and rationale was provided that is sufficient to weigh the opinions against other evidence.  For these reasons the Board finds that this examination and opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an adequate opinion is one that is based upon consideration of the veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  

The AMC readjudicated the claim in a February 2012 supplemental statement of the case.  This then completed the last directive of the Board's January 2012 Remand.  The Board finds that there has been compliance with its Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

The Veteran contends that service connection is warranted for peripheral neuropathy of the right lower extremity.  Specifically, he contends that he began suffering from numbness and tingling of the right lower extremity following June 2011 surgical treatment for his service-connected left foot disability and that therefore service connection for his right lower extremity peripheral neuropathy is warranted as secondary to his service connected left foot condition.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

What the Veteran is asserting in this case is that his right lower extremity peripheral neuropathy is due to or aggravated by his service-connected left lower extremity conditions.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  


II.A.  Factual background

Service treatment records do not include any mention of complaints of neurological symptoms or any mention of neurological abnormalities of the Veteran's right lower extremity.  He did report bilateral foot pain.  He reported pain in the left foot with any type of activity and pain in the right foot only after excessive walking or toward the end of the day.  This is documented in a February 1963 Report of Board of Medical Survey.  That report, and a June 1963 report of medical examination, lists a diagnosis of flat foot, spastic, left.  The report of medical examination includes that he had a normal neurologic clinical evaluation.  

Service connection was established for flat foot, left, in an October 1969 rating decision.  In an October 2002 rating decision, the RO increased the rating assigned for the left foot disability and redesignated the disability as flat foot, left with degenerative joint disease.  In a May 2007 Decision Review Officer (DRO) decision, the RO changed the designation to pes planus with degenerative joint disease, left foot, status post triple arthrodesis.  In an April 2010 rating decision, the RO granted service connection for decreased left ankle mobility and for decreased left foot cutaneous sensation.  

Records of the Veteran's claim for disability benefits from the SSA include a report of a January 2000 orthopedic evaluation signed by "D.D.," M.D.  This report documents the Veteran's reported history that he first developed pain and swelling of his left foot while in the Marine Corps in 1962.  He reported that he began receiving VA disability payments in 1969 and that he did not have right foot symptoms at that time.  He reported that he worked in a mine for twelve years beginning in August 1969 and then worked as a packer at a packhouse spending a great deal of time on his feet.  He reported that he first began experiencing swelling and pain of his left foot in 1989 and started experiencing right foot pain in 1991.  He reported that he had a blood clot of the left leg in 1998 and then began having a lot of trouble with his feet.  His current complaints at the time of the January 2000 orthopedic examination were constant aching bilateral foot pain as well as shooting pain, numbness, and tingling in both feet.  

Also associated with the SSA records is a June 2001 report of Electrodiagnostic Evaluation signed by "T.S.," M.D. and addressed to Dr. D.D.  Results of electrodiagnostic testing of the upper and lower extremities are included.  Left and right lower extremity results are listed as normal and the impression referred only to neuropathy of the upper extremities.  

In July 2001 the Veteran filed a request to "re-open" his service-connected left foot disability.  VA treatment records document his reports of bilateral foot pain through the remainder of 2001.  By March 2002 he reported that orthotics had not helped his feet.  

VA afforded him a compensation and pension (C&P) examination through QTC Medical Services in March 2002.  Documented in a history of present illness section is the Veteran's report that his left foot hurt constantly and that the pain radiated into his left lower leg.  Also documented is the following:  "He has also been found to have damage in the right foot that he believes is due to compensating for his left foot problem.  There are times when both of the feet get numb and feel like they have fallen asleep."  There are no neurological findings or diagnoses of his right lower extremity mentioned in the report.  

On June 11, 2002, VA physicians performed a triple arthrodesis of his left foot in surgical treatment of painful tarsus arthritis of the left foot.  He remained an inpatient through June 15, 2002.  Notes from that inpatient stay do not mention any neurological symptoms or neurological findings of his right lower extremity.  

In September 2002, VA again afforded the Veteran a C&P examination of his left foot through QTC Medical Services.  There is no report of any neurological symptoms of either lower extremity.  Neurologic examination included sensory, motor strength, and reflexes examination.  Sensory was normal for the lower extremities.  Motor strength was 5 out of 5 and normal in the lower extremities.  Reflexes were symmetrical and 2 out of 2 for the lower extremities.  

Also of record are VA surgical / podiatry clinic notes from June through November 2002.  These include numerous comments about his lower extremities.  There are no reports of neurological symptoms such as numbness or tingling of either lower extremity.  August 2002 notes document that he had a right ankle sprain.  November 2002 notes refer to sensation of his feet intact to light touch.  

VA treatment records document that in April 2003 he reported continued pain of his left foot since the 2002 surgery and reported intermittent numbness and swelling of the right foot and toes as well.  Assessment included right foot radiculopathy and that the Veteran had been reassured that this was positional.  There is no explanation as to upon what data this diagnosis was based.  

In July 2003 the Veteran underwent VA C&P examination of his feet.  He reported that his left foot was worse than ever before, with 9 out of 10 pain on walking.  He also reported that he had 8 out of 10 pain in his right foot on walking.  He reported weakness and fatigue of both feet.  There is no report of numbness or tingling.  Physical examination revealed pain.  He was intact as far as sharp / dull sensation.  Assessment was bilateral pes planus and degenerative joint disease of the talonaviclar joints.  

January 2004 VA treatment notes document follow up for left ankle pain.  He reported continued pain in his foot on ambulation and that his foot felt numb all over from the ankle distally.  These notes document that he reported intermittent numbness and swelling of the foot and toes on the right side.  It is unclear therefore whether this last sentence is a report of the right side of his left foot or a report regarding his right foot.  Assessment was possible nerve entrapment on left foot.  

In February 2004, the RO received a claim from the Veteran for compensation for disabilities of his knees, hips, back, right arm and shoulder, and both feet.  He referred to his right foot disability as follows:  "Had surgery on )Lt) foot 3 bone fused, (Rt) foot secondary to (Lt) foot to compensate the pain of the (Lt) foot."  

May 2004 VA treatment notes document his report of pain radiating to both knees.  Neurological findings include that he had loss of sensation of the left foot and was intact as to the right foot.  VA afforded him another C&P examination in May 2004.  There are no reports of neurological symptoms and there are no neurological findings in the report of that examination.  As to his right foot, the diagnosis was moderate flat foot , right side, with talonavicular and first metatarsal phalangeal joint arthritis.  

In June 2004 and August 2004 rating decisions, the RO denied service connection for 6 claims, including right flat foot condition and back condition.  

In November 2004 the VA Podiatry section requested a Neurology consult because the Veteran reported complete numbness of his feet.  This consult also states that the Veteran was nondiabetic with no history of back injury.  Bilateral lower extremity nerve conduction tests were requested.  

In January 2005 a lower extremity bilateral nerve conduction study was conducted.  Impression was abnormal study.  The clinician stated that there was electrical evidence of polyneuropathy of the lower extremity; it was sensory, without motor involvement, and the severity was estimated as mild to moderate.  Also stated was that it was a non-specific pattern consistent with numerous etiologies.  Notes included orders for laboratory tests and to consider a magnetic resonance imaging study (an MRI) of the right sciatic nerve to rule out neuroma.  The notes include that the Veteran claimed radiation of numbness to the right foot with palpation of the hamstrings.  In March 2005 an MRI was conducted and revealed that the bilateral sciatic nerves were symmetric without evidence of focal mass, thickening or enlargement.  Diagnosis was mild degenerative changes of the bilateral hips.  

In September 2005, VA afforded the Veteran another C&P examination through QTC Medical Services.  His right foot was examined but there are no neurological findings.  

VA treatment records from 2006 document the Veteran's report of pain in his right knee, ankle, and foot.  He was diagnosed with arthritis of the knee.  He continued to report numbness in both lower extremities below the knees as of August 2006.  

In his June 2007 substantive appeal, the Veteran stated that he experienced tingling and numbness of his lower extremities since the June 2002 left foot surgery.  

A July 2007 VA treatment note documents the Veteran's report that he had developed neuropathy since left ankle surgery and that his right foot was also painful, which the Veteran believed was due to overcompensating for his left foot, and that he had pain up to his knees and numbness of both lower legs and feet.  An assessment includes reference to 16 various conditions.  There is an assessment of chronic foot pain status post left foot surgery and right ankle pain due to arthritis and that may be exacerbated by compensation for left foot pain; polyneuropathy per electromyogram (EMG) in the past, intervertebral disc syndrome with a reference to an MRI of the lumbar spine in 2005.  

Received in January 2008 is a treatment note from "S.D.L.," D.P.M. documenting the Veteran's report of severe numbness and weakness bilaterally for 6 years.  Assessment included right foot ankle pain/swelling possibly secondary to the left.  There is also a notation of peripheral neuropathy but without reference to his left lower extremity or any other specified cause.  

On June 3, 2008, the Veteran and R.B.L. testified before a DRO at the RO.  The hearing addressed the Veteran's claims of entitlement to VA compensation benefits for left and right foot orthopedic and neurological disabilities.  He reported that he first experienced symptoms three days after his June 2002 surgery.  When asked about the difficulties he was having with peripheral neuropathy, the Veteran replied that he was limited in how long he could walk and that "when I bend over to shave in the sink, my lower back hurts, caused by that foot."  R.B.L. testified that the Veteran could not do much as far as his foot because the circulation was cut off.  There was no differentiation between the left and right foot in this portion of the testimony.  When the question of whether any of the Veteran's peripheral neuropathy was due to his left foot surgery in June 2002, R.B.L. testified that the Veteran "had like three or four doctors say it, but nobody's put their name on paper."  The Veteran testified "I said well I tell you the truth this has got to be in writing and they say, well they couldn't put it in writing.  They said now here's where it's from."  He later reported his recollection of a conversation with VA physician as follows:  

Do you think that right foot got messed up because of that left one being messed up?  He said, "well, yeah."  He said "If you got one leg messed up of course you are going to run your other leg."  And he says "then you are going to throw your balance out, your body out of balance, and of course you going to have the back problems you know."  He said "one leg equals two legs, two legs equal five."  

A VA telephone note from June 16, 2008 documents that the Veteran had requested a letter of reasonable doubt as to whether his right foot problem is related to his left foot condition and to give a rational reason as to why.  A June 24, 2008 letter signed by a VA registered nurse with reference to a physician, provides in its entirety as follows:

The patient's foot pain is possibly due to his service connected foot condition.  In my opinion, it is likely more than not likely related.  Chronic lt foot pain s/p triple arthrodesis, right ankle pain is due to osteoarthritis and may be exacerbated by compensation for left foot pain.  

May 2008 VA treatment notes document the Veteran's report of left foot pain and that by the end of the day both of his legs are swollen.  There is reference to the 2005 EMG study and 2005 MRI of his spine.  Assessment was chronic leg pain with polyneuropathy per EMG report, obesity, lumbar facet arthropathy with neuroforaminal narrowing, EMG upper extremity reported no radiculopathy or polyneuropathy, and lumbar degenerative disc disease.  September 2008 VA treatment notes document the Veteran's report of worsening low back pain.  

In May 2009, VA afforded the Veteran a C&P examination through QTC Medical Services n examination with regard to his claimed right lower extremity peripheral neuropathy.  In the report of that examination, the examiner stated that the Veteran's bilateral peripheral neuropathy (of both feet) was of unknown etiology.  

The RO then requested that the examiner "provide a comment on the etiology of the bilateral peripheral neuropathy of the feet using one of the legally recognized phrases; please provide a rationale for any response."  The request states as follows:  "What is the probability that the neuropathy of the right and left foot is a result of the Veterans service connected left foot pes planus with degenerative joint disease . . . versus radiculopathy from the degenerative disc disease and facet osteoarthritis with neural foramina narrowing at L3-L4, L4-L5, and L5-S1."  Included on that page is a table with several different preprinted responses from which the examiner could choose.  None of the choices are for "unknown etiology."  The examiner checked the one indicating that it was a result of radiculopathy and intervertebral disc syndrome of the lower back and provided the following rationale:

At the time of  the  examination, the patient denied having any lower back problems as noted in the history.  If the above conditions noted are in fact true, then the parasthesia of the bilateral feet is not peripheral neuropathy but a radiculopathy secondary to IVDS [intervertebral disc syndrome] from the lower back condition.  Pes Planus does not cause a neuropathy.  

It was the combination of the May 2009 examination report and the June 2009 addendum that gave rise to the joint motion.  The Parties agreed that this examination was inadequate and specified four reasons for this determination, as follows:  (1) The VA examiner provided different diagnoses in the two different documents (peripheral neuropathy vs. radiculopathy) and failed to reconcile the diagnoses; (2) the examiner diagnosed radiculopathy but provided an etiology opinion as to the relationship between neuropathy and service-connected pes planus, not the newly diagnosed radiculopathy and service-connected pes planus, or either condition and service-connected degenerative joint disease; (3)  the examiner failed to address whether overcompensation for his service-connected left foot condition would have aggravated his right lower extremity neuropathy, and; (4) without consultation of the Veteran's medical history, the examiner diagnosed radiculopathy secondary to intervertebral disc syndrome based on what appears to be an assumption that the Veteran suffers from degenerative disc disease and facet osteoarthritis with neural foramina narrowing at L3-L4, L4-L5, and L5-S1.  

The Board subsequently remanded the matter so that VA could afford the Veteran another examination and obtain another opinion, which it did in February 2012.  The report of that examination and opinion is discussed in detail below.  Of note, the deficiencies in the May - June 2009 examination do not render incompetent or otherwise exclude from consideration the physical findings from that examination or the reported symptoms or statements from the Veteran found in that examination.  As those findings and reported symptoms and statements are relevant to the issue before the Board, the Board must consider them.  

The May 2009 report documents the Veteran's report of a diagnosis of neuropathy of his feet and that the condition had existed for seven years.  Neurological symptoms were tingling, numbness, abnormal sensation, and weakness of his feet, but not pain, anesthesia, or paralysis of the feet.  The Veteran reported that the symptoms occur constantly.  The examiner stated that the Veteran had an EMG study of his feet in 2007 and stated that there was no history of diabetes or injury of the lower back.  

Physical examination revealed motor function to be within normal limits.  Right and left lower extremity knee and ankle reflexes were all 2 plus.  Sensory function was abnormal in that there was decreased sensation over the medial foot and anterolateral lower leg and lateral foot and the lower leg respectively and bilaterally.  

In a June 2009 writing, the Veteran contended that the condition on appeal was due to his service connected "correcting service connected spastic flat feet."  The Veteran contended that he did not have neuropathy prior to his June 2002 surgery.  He reported that following that surgery he was not able to walk for more than 10 to 15 minutes at a time, a limitation that he asserted was present as of the June 2009 writing.  He contended that the surgery damaged the nerves in his feet.  He stated that the last physician he saw, who he identified as a Chief of Podiatry, told him that his right lower extremity had been compensating for his left lower extremity.

In July 2009 and May 2010 writings, the Veteran's representative stated that the Veteran contends that his condition - identified as bilateral lower extremity peripheral neuropathy - continued to worsen and contended that it was secondary to his service connected pes planus with degenerative joint disease, left foot, status post triple arthrodesis.  

In a September 2009 writing, the Veteran reported that he started having pain in his feet in 1962 and that he had extreme pain in his 30 year working career following service.  In a November 2009 writing, he reported that he sought treatment for pain in his feet in 2001 and was told by a podiatrist that he should undergo a surgery involving fusing three broken bones in the arch of his left foot.  He reported that he has been crippled since the surgery and was told by at least five doctors that he now has post-operative neuropathy.  

In December 2009 the Veteran underwent a VA examination of his feet provided through QTC Medical Services.  The examination report provides no evidence as to neurologic disability but rather addresses his orthopedic manifestations, including pain.  

VA treatment records from August 2010 document the Veteran's report of worsening pain since his 2002 left foot surgery and that he had developed neuropathy and pain in both legs from the knees down to the feet since the surgery.  He reported burning and tingling in both feet.  In an assessment, a VA podiatrist wrote "male 8 years s/p triple arthrodesis; neuropathy - Post surgical debilitating pain and decreased range of motion in the ankle and subtalar joints in the left foot have likely contributed to increased exacerbating pain at the right ankle and knee joints due to compensation."  

Now, the Board describes the report of the February 2012 C&P examination.  A medical history section of the February 2012 examination report includes that the Veteran reported having problems with his feet in 1962, the left foot more so than the right.  He denied that any one incident triggered the problems.  He reported that over the next few weeks and months both feet hurt some much that he could hardly stand on his feet, but the right foot did not hurt as much as the left foot.  He reported that the pain was in the ankle and arch of the foot but did not recall having any numbness, burning or loss of sensation in his feet.  He reported that post-service he worked for a soft drink company for two years but could hardly work because of the pain.  He reported the June 2002 left foot surgery as "a complete disaster" and that it was after this surgery that his neuropathy began.  The examiner noted that the surgery he referred to was a triple arthrodesis and that he had an EMG in 2005 that suggested sensory peripheral neuropathy.  Later in the report, the examiner noted that he had reviewed the Veteran's claims file.  

The Veteran also reported that the pain worsened each year from 1962 to 2012.  He reported that the pain now radiates up to his knees and hips and that he has developed low back pain.  The Veteran reported that he thinks that the numbness in his left foot began sometime after the surgery and that the numbness in his right foot began in 2005.  He also reported that he had numbness in both legs from the ankles to the feet.  

Following physical examination, the examiner diagnosed idiopathic peripheral neuropathy.  All individual nerves of the lower extremities were found to be normal during the examination.  The examiner indicated that diagnostic testing in January 2005 was abnormal for both lower extremities.  He explained that this study revealed a mild sensory peripheral neuropathy with no evidence of involvement of the motor nerve fibers.  

The examiner then provided opinions in response to the questions posed in the Board's January 2012 Remand.  In a section with a preformatted title of "2.  Restatement of requested opinion a. Insert requested opinion from general remarks," the examiner provided as follows:  

In my opinion, this patient has left [greater than] right bilateral ankle and foot pain from 1962 to 2002 that was orthopedic in nature and not related to peripheral neuropathy.  He had no foot numbness (a symptom that indicated peripheral neuropathy) until 2002 on the left and in 2005 on the right.  This would strongly suggest that this was the onset of peripheral neuropathy and that this is unrelated to the 40 years of bilateral foot pain that he had up until that point.  In my opinion, the very mild peripheral neuropathy that he developed around 2002 is unrelated to military service and that the right leg neuropathy is unrelated to the left leg orthopedic issues that were ongoing from 1962 to 2002.  

In addition to this statement the examiner provided more direct responses to the questions of whether the Veteran's right lower extremity peripheral neuropathy was directly related to his active service, caused by his service-connected left lower extremity conditions, or aggravated by his service-connected left lower extremity conditions.  

First, the examiner indicated that the claimed condition was less likely than not incurred in or caused by his active service.  He explained this conclusion as follows: 

The symptoms of numbness in the feet did not begin until 2002.  His description of pain strongly suggests that from 1962 to 2002 his foot and ankle pain was orthopedic in nature and not due to peripheral neuropathy.  In addition, his neurologic examination today reveals only some mild loss of sensation in the feet to pain and temperature and normal to vibration and proprioception and with normal strength and normal reflexes.  This suggests a very mild sensory neuropathy which is completely out of proportion to the severe pain that the patient is complaining of.  

Second, the examiner indicated that the peripheral neuropathy of the Veteran's right lower extremity is less likely than not proximately due to or the result of the Veteran's service-connected condition.  He explained this conclusion as follows:  "There is no connection between orthopedic (musculoskeletal) pain and the subsequent development of peripheral neuropathy."  

Third, the examiner addressed aggravation of the Veteran's peripheral neuropathy of the right lower extremity by his service -connected condition.  In this regard he first indicated that he could determine a baseline level of the right lower extremity peripheral neuropathy based upon medical evidence prior to aggravation or the earliest medical evidence following aggravation by the service connected condition.  Of note this last statement is part of a preformatted examination report.  He stated "[t]he objective EMG/NCS suggests a mild peripheral neuropathy in 2005."  Next, he indicated that the current severity of the right lower extremity peripheral neuropathy was not greater than the baseline.  He then checked "No" for a question as to whether the current severity of the claimed condition is greater than the baseline.  

The examiner then provided an explanation under a heading of "Opinion regarding conflicting medical evidence.  He stated that he had reviewed the conflicting medical evidence.  He then stated as follows:  

In my opinion, this patient has left [greater than] right bilateral ankle and foot pain from 1962 to 2002 that was orthopedic in nature and not related to peripheral neuropathy.  He had no foot numbness (a symptom of peripheral neuropathy) until 2002 on the left and in 2005 on the right.  This would strongly suggest that this (i.e. 2002) was the onset of the peripheral neuropathy and that this is unrelated to the 40 years of bilateral foot pain that he had up until that point.  In my opinion, the very mild peripheral neuropathy that he developed around 2002 is unrelated to the military service and that the right leg neuropathy is unrelated to the left leg orthopedic issues that were ongoing from 1962 until 2002.  His description of the pain strongly suggests that from 1962 to 2002 his foot and ankle pain was orthopedic in nature and not due to peripheral neuropathy.  In addition his neurologic examination today reveals only some mild loss of sensation in the feet to pain and temperature and normal to vibration and propreioception and with normal strength and normal reflexes.  This suggests a very mild sensory peripheral neuropathy which is completely out of proportion to the severe pain that the patient is complaining of (i.e.- the great majority of his pain appears to be due to orthopedic etiology and not due to peripheral neuropathy.  


II.B.  Discussion

At the outset, the Board finds that the preponderance of evidence is against granting service connection based on a theory of direct causation, whether with onset during service or within a one year presumptive period after service.  The Veteran has not alleged that he had neurological symptoms involving his right lower extremity during service or until years after service and the service treatment records show that he was normal neurologically at separation from service.  

Although the factual background includes reference to other claimed right lower extremity conditions and to the alleged effects of the June 2002 left foot surgery as causing the claimed right foot disabilities, it is noted that the only issue currently before the Board is that listed on the title page of the instant decision.  His claims of entitlement to benefits based on application of 38 U.S.C.A. § 1151 and of entitlement to service connection for other conditions were previously denied by the Board and not appealed.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Of note is that the Veteran is a less than credible historian.  He has reported three different dates of onset of neurological symptoms of his right lower extremity.  He has also reported different dates of onset of right lower extremity symptoms.  The January 2000 orthopedic examination report signed by Dr. D.D. documents his report of numbness in his right foot and that he had no right foot symptoms as of 1969, worked for years as a miner and then a packer and first began experiencing right foot symptoms of any kind in 1991.  But in June 2009 he reported that he had no neuropathy prior to the June 2002 surgery.  While the June 2001 report of Electrodiagnostic Evaluation listed neurological findings of his lower extremities as normal, he clearly was reporting neurological symptoms at that time.  He then reported, as noted in VA treatment records in April 2003, that he had numbness since the 2002 surgery and again reported this in January 2004.  But during the February 2012 examination he reported that numbness in his right lower extremity began in 2005.  

His reports of right lower extremity problems following the June 2002 surgery on his left foot are also inconsistent with the clinical evidence.  VA inpatient and outpatient records document that he was seen frequently following that surgery, yet there are no reports of any neurological symptoms of his right lower extremity until April 2003.  Although there are numerous treatment notes in the days and months following the surgery, there are no reports of right foot symptoms, yet, in June 2008 the Veteran testified that he first experienced symptoms three days after the surgery.  The records are complete in the time frame following the June 2002 surgery and include reference to other symptoms so it follows that if he had right lower extremity neurological symptoms in the three days after the surgery he would have reported them and the symptoms would be documented in those records.  This is particularly true given that he was seen in a podiatry clinic during the months following his surgery.  

His reports of continuity of any symptoms of his right lower extremity since service are also inconsistent.  The SSA January 2000 orthopedic evaluation provides a picture of essentially no symptoms of his right lower extremity until 1991 and no symptoms of his left lower extremity, following service, until 1989.  Yet, he reported during the February 2012 examination that he had worsening pain from 1962 to 2012.  

These inconsistencies demonstrate that the Veteran is not a credible historian.  This fact must be taken into account by the Board not only in determining the probative value of his statements regarding onset of neurological symptoms of his right lower extremity but is for consideration in evaluating the probity of his reports of other facts, as he remembers them.  

He has reported that medical professionals have attributed his right lower extremity neurological symptoms to his service-connected left lower extremity conditions but the Board assigns very little probative value to those statements because of the nature of the statements, what is found in the clinical records, and because, as just discussed, the Veteran has demonstrated that his recollections are not accurate.  His testimony during the June 2008 hearing, while stated in terms of actually recalling a conversation, is, in the Board's estimation, more in line with what the Veteran believes than what a physician actually told him.  This the Board gleans from the language employed by the Veteran in his testimony.  Also telling is that, according to the Veteran the medical professionals who allegedly told him his right lower extremity problems were connected to his left lower extremity condition also refused to put any such statement in writing.  The Board can discern no reason for such refusal other than that any statements that may have been made by the medical professionals were not in the nature of an expert opinion as alleged by the Veteran.  

Furthermore, the issue before the Board is whether service connection is warranted for peripheral neuropathy of the right lower extremity.  Even where the Veteran has obtained opinions from medical professionals in writing the opinions have related orthopedic conditions of his right lower extremity to his left lower extremity conditions, but have not related any neurological condition of his right lower extremity to his left lower extremity conditions.  This is shown by Dr. S.D.L.'s  January 2008 treatment note relating a right foot / ankle swelling as possibly secondary to a left lower extremity condition and the June 2008 VA letter stating that his right ankle arthritic pain may be exacerbated by compensation for his left foot pain.  

Not only are these statements by Dr. S.D.L. and the VA practitioner not probative of any relationship between his claimed right lower extremity peripheral neuropathy and his service-connected left lower extremity condition but they are both expressed in speculative terms which cannot support a grant of service connection for any disability of his right lower extremity.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

R.B.L.'s testimony as to what the Veteran was told by physicians is also not afforded any weight because it is not competent evidence.  He testified that three or four physician's have provided oral positive nexus opinions but there is no evidence of record showing that R.B.L. was present when any such alleged opinion was stated.  There is no indication that R.B.L. is himself a medical professional or has expert knowledge regarding medicine.  The Veterans Court has held that competent testimony by lay witnesses is limited to what the witness actually observed.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, there is no evidence that R.B.L. actually observed any physician tell the Veteran that his right lower extremity peripheral neuropathy was due to his left lower extremity service-connected condition.  Evidence that R.B.L. was not present at any such occurrence is the tenor of his testimony.  He does not allege presence and does not report that any specific physician told the Veteran that his right lower extremity condition was connected to his left lower extremity condition.  Rather he his statement is general and vague in that he testified that the Veteran "had like three or four doctors say it."  For these reasons the Board finds that R.B.L.'s testimony as to what any physician told the Veteran is not competent evidence.  

Now the Board turns to the statements by the Veteran and R.B.L. regarding any nexus between his right lower extremity peripheral neuropathy and his left lower extremity service connected condition.  Neither the Veteran nor R.B.L. have demonstrated any medical expertise so their nexus opinions are those of laypersons.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

As to nexus based on observation, the Veteran has alleged that he experienced tingling and numbness of his right lower extremity since the June 2002 surgery and that he did not have neuropathy prior to the surgery.  As already explained, his reports of when he first experienced symptoms are not credible and are therefore afforded little weight.  As to any other statements, whether or not a neurological condition of one extremity results from or is aggravated by disability of the other extremity is not a simple question and therefore not amenable to lay person nexus opinion evidence.  

Now the Board turns to a discussion of the medical opinion evidence of record.  First, the Board addresses the agreement of the Parties as memorialized in the June 2011 joint motion and how that is related to the VA examination in February 2012.  Unlike the May- June 2009 examiner's statements, the medical professional who examined the Veteran in February 2012 did not provide alternate diagnoses.  Rather the only diagnosis provided was of peripheral neuropathy of the right lower extremity.  There is therefore no need for that examiner to reconcile any diagnoses.  Furthermore, close inspection of the May-June 2009 statements shows that there is no need to reconcile any diagnoses referenced by the May-June 2009 examiner.  

It is clear that in May 2009 the examiner did not attribute the Veteran's neurological symptoms of the right lower extremity to any lumbar spine condition because she stated that the etiology of the symptoms was unknown.  It was only after the RO sent her a form that essentially forced her to make a selection other than "unknown etiology" that she indicated otherwise.  Even then she merely stated that if he had degenerative disc disease of the lumbar spine then his paresthesia of the feet would be secondary to such condition.  In other words, if he had a condition that causes foot numbness then his foot numbness would be due to that condition.  However, she also explained that no back problems were noted.  Under the facts of this case the different etiologies expressed in May and June 2009, the Board finds do not impose on VA or on the February 2012 examiner any duty to reconcile those different etiologies.  

The Board finds that the most probative evidence on the questions of etiology and aggravation is the February 2012 examination report.  This examination report is evidence against the Veteran's claim with regard to all theories of entitlement.  As to the direct service connection theory of entitlement, the examiner's analysis is compelling and is consistent with the other evidence in the claims file and the Veteran's own statements.  All of this evidence tends to show that peripheral neuropathy of his right lower extremity manifested many years after separation from active service and the Veteran has pointed to no specific incident during service to indicate delayed onset from some injury, disease or event during service.  

With regard to causation by his service-connected left lower extremity conditions, the Board finds the examiner's expert opinion highly probative.  From the examiner's explanation there is no medical basis for finding that orthopedic conditions of his left lower extremity caused a neurologic condition of his right lower extremity.  Little more can be said as the examiner has provided an explanation that there is simply no medical basis for what the Veteran alleges.  

The Parties agreed that the May-June 2009 report was problematic because the examiner failed to address whether overcompensation for his service-connected left lower extremity condition aggravated his right lower extremity neuropathy.  The February 2012 examiner, however, explained that his right lower extremity neuropathy did not increase in severity since onset.  Therefore there was no aggravation of his right lower extremity neuropathy.  

At this point the Board will explain the standard for aggravation and also explain why the examiner report refers to a "baseline."  

Entitlement to VA benefits based on secondary aggravation of a non-service connected condition by a service connected condition depends on application of 38 C.F.R. § 3.310.  The controlling case, and the most informative exposition of secondary service aggravation is found in the Allen v. Brown, 7 Vet. App. 439 (1995).  In Allen, the Veterans Court explained aggravation under § 3.310 with reference to 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 and 38 C.F.R. § 3.322.  Those provisions address aggravation by active service of a condition that preexisted a claimant's entrance into active service.  What was important in Allen, and hence important in the instant case, is the meaning of "aggravation."  

Under the statute, aggravation of an injury or disease is considered to have occurred if there is an increase in disability unless such increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002).  The applicable regulation provides that "[a]ggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service."  38 C.F.R. § 3.306(b) (2011).  

With regard to aggravation of his right lower extremity peripheral neuropathy by his left lower extremity conditions, the examiner stated that there has not been any increase in severity of his right lower extremity peripheral neuropathy since it first began in 2005.  Again, the examiner's opinion is consistent with the other medical evidence of record and the February 2012 findings - the Veteran had mild peripheral neuropathy when it began and had mild peripheral neuropathy as of the February 2012 examination.  

The Board has considered that the examiner placed the onset of peripheral neuropathy of the right lower extremity in 2005 and that the Veteran has reported numerous dates of onset symptoms.  This however does not render the examiner's report inadequate or lessen its probative value.  The date the Veteran reported to the examiner was 2005 and the examiner did have to make some determination as to when the condition began.  Choosing the date that the Veteran reported to him is not an error.  Furthermore, regardless of when it first appeared, the most probative evidence of record is consistent with the examiner's finding that there has been no increase in severity.  

Finally, the Board notes that it is aware that the examination form referred to a "baseline" and to onset of aggravation.  These terms come from the post-October 10, 2006 version of 38 C.F.R. § 3.310 and are evidently part of the preformatted examination form that the examiner used.  That version of § 3.310 states that "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  38 C.F.R. § 3.310(b) (2011).  That the language is as it is in the examination report is not evidence that the Veteran's right lower extremity peripheral neuropathy was aggravated by his service-connected left lower extremity condition.  It is clear from the examiner's opinion that he found the Veteran's right lower extremity peripheral neuropathy to not have increased in severity since its onset.  

Additionally, regardless of the language in the examination report, a baseline was established, and, furthermore, the Board has analyzed the facts under the earlier version of § 3.310.  

In summary, the preponderance of evidence of record demonstrates that the Veteran's right lower extremity neurological symptoms are due to peripheral neuropathy, that the peripheral neuropathy had onset years after separation from active service, that it is not directly due to his active service, that it was not caused by his service-connected left lower extremity condition, and that it has not been aggravated by his service-connected left lower extremity condition.  Hence, his 
appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


